457 F.2d 795
Ivan Daniel NEIGHBORS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-2694.
United States Court of Appeals,Ninth Circuit.
March 3, 1972.

Ivan Daniel Neighbors, in pro. per.
Richard K. Burke, U. S. Atty., F. Michael Carroll, Asst. U. S. Atty., Phoenix, Ariz., for respondent-appellee.
Before, DUNIWAY, HUFSTEDLER and CHOY, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the denial, without an evidentiary hearing, of his section 2255 petition.  Appellant and a codefendant Reed were convicted of violating the Federal Kidnaping Act (18 U.S.C. Sec. 1201).  The convictions were affirmed on appeal.  (Reed v. United States (9th Cir. 1966) 364 F.2d 630, cert. denied, 386 U.S. 918, 87 S. Ct. 873, 17 L. Ed. 2d 789.)


2
Appellant's present petition averred that he had been denied effective assistance of counsel because his court-appointed lawyer was inexperienced in handling criminal cases and because the district court failed to appoint for him counsel separate from his codefendant.  Appellant's allegations are entirely conclusory.  A reading of the transcript of the trial discloses no conflict of interest in counsel's representation of appellant and his codefendant.  No facts are alleged dehors the trial record to support appellant's conclusion that his defense was slighted by the joint representation.  There is nothing in the record to indicate that counsel did an inadequate job in representing appellant.  Our examination of the record convinces us that the district court was correct in rejecting appellant's contentions.


3
The order is affirmed.